Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/10/2020.  Claims 1-8 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 12/10/2020 and 09/07/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Drawings
Figures 13-14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  As per claim 5, line 2, “a user terminal” should be changed to --the user terminal—because it has been recited in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is drawn to a “network control program” or a program per se.  In a response to this Office Action, the preamble of claim 8 should be further amend to replace “A network control program” with “A non-transitory computer-readable medium stored thereon a network control program … “ to overcome the outstanding rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huey et al. (US 9,900,219) (hereinafter “Huey”).
Regarding claim 1, in accordance with Huey reference entirety, Huey discloses a network control device (3) (FIGs. 1-5 and 14-16; Programmable Network Platform 3 and col. 13, lines 15-29: "management configuration interface 312 includes a software-defined network (SDN) interface by which a SDN controller configures the active panel 208. As such, programmable network platform 3 may configure active panel 208 by issuing configuration commands either directly to the active panel 208 by way of management configuration interface 312, or indirectly to the active panel 208 via an SDN controller that manages the active panel 208 on behalf of the programmable network platform 3 … dynamically establish interconnection") configured to control a carrier network (FIG. 2; 104A-104E) (col. 9, lines 5-6) connecting a user terminal (FIG. 2; 107A to 107B) (col. 9, lines 8-9) and a service provider (FIG. 2; 106A to 106C or 110A/110N) (col. 9, lines 7-8) to each other (col. 4, lines 35-44: “system 1 that provides an operating environment for a programmable network platform that administers, at least in part, connectivity for network infrastructure 10 and active panels 12 and 14 to interconnect cages 2 and 4, in accordance with techniques described herein. In some cases, system 1 represents a cloud-based services exchange that interconnects cloud service providers (CSPs) to customers of the cloud-based services exchange at layer 3. In some aspects, system 1 represents an Ethernet exchange that interconnects customers of the Ethernet exchange”), the network control device (FIG. 1; 3) comprising: a virtual network setting unit (not shown; it is inherent there is setting function in programmable network platform 3 for doing the hereinafter discussed function) configured to set a virtual network on the carrier network (VxLAN), wherein the virtual network setting unit includes: a virtual tunnel setting unit (not shown) configured to set respective virtual tunnel end points for a point of interface (programmable network platform 3 additionally sends configuration data 603 that provisions NIDs 607 A, 607B to interconnect the provider ports) that is on the carrier network (106A to 106C of FIG. 2) and that is connected to the service provider (104A to 104C or 110A/110N) and for the user terminal (107A to 107C of FIG. 2) and set a virtual tunnel (VxLAN tunnel) between the virtual tunnel end points (NIC 607A to NIC 607B3; NIC 607A) (col. 20, lines 8-39: "Programmable network platform 3 provisions network infrastructure with two different example types of layer 2 virtual private networks (L2VPNs), an E-LINE network 612 and a Virtual Private LAN Service (VPLS) 614. E-LINE network 612 is a point-to-point L2VPN that in this example connects at least one provider port of NIC 607A to one provider port of NIC 607B through network infrastructure 602. E-LINE network 612 may represent or include, for instance, a provider VLAN or VxLAN, a pseudowire, another tunnel, and/or a physical connection ... programmable network platform 3 may dynamically configure active panels 606 to interconnect different customer networks of the communication facility via the infrastructure network 602.  In order to provision connectivity between respective L2 networks of customer A of cage 604A and customer B of cage 604B, in conjunction with provisioning E-LINE 612, programmable network platform 3 additionally sends configuration data 603 that provisions NIDs 607 A, 607B to interconnect the provider ports, to which E-LINE 612 is connected, to the customer ports of the NIDs 607 A, 607B to which the customer L2 networks are connected. In the illustrated example, VLAN 616 (associated with VLAN id 300) is a customer L2 network of customer A and VLAN 608 (associated with VLAN id 400) is a customer L2 network of customer B. Configuration data 603 causes NID 607A to be configured to interconnect a customer port of NIC 607A that is configured with VLAN 616 and a provider port of NIC 607A that is connected to E-LINE 612. Configuration data 603 also causes NID 607B to be configured to interconnect a customer port of NIC 607B that is configured with VLAN 35 608 and a provider port of NIC 607B that is connected to E-LINE 612. In this way, programmable network platform 3 may dynamically configure active panels 606 to interconnect different customer networks of the communication facility via the infrastructure network 602".  Note:  any interfaces in the VxLAN configuration is corresponding to virtual tunnel endpoint.  Therefore, the NIDs as configured in VLAN or VxLAN of FIGs. 14-16 are read as virtual tunnel endpoints).
Regarding claim 5, in accordance with Huey reference entirety, Huey discloses a user terminal (107A-107B) configured to be connected to the a network control device (3) configured to control a carrier network (104A-104C) connecting a user terminal (107A-107B) and a service provider (106A-106C) to each other and to be connected to the service provider (106A-106C) via the carrier network (104A-104C) on which a virtual network (104A-104C) is formed (FIGs. 1-5 and 14-16; Programmable Network Platform 3 and col. 13, lines 15-29: "management configuration interface 312 includes a software-defined network (SDN) interface by which a SDN controller configures the active panel 208. As such, programmable network platform 3 may configure active panel 208 by issuing configuration commands either directly to the active panel 208 by way of management configuration interface 312, or indirectly to the active panel 208 via an SDN controller that manages the active panel 208 on behalf of the programmable network platform 3 … dynamically establish interconnection"), the network control device (3) comprising: a virtual network setting unit (not shown; it is inherent there is setting function in programmable network platform 3 for doing the hereinafter discussed function) configured to set the virtual network on the carrier network, wherein the virtual network setting unit includes: a virtual tunnel setting unit (not shown) configured to set respective virtual tunnel end points for a point of interface (programmable network platform 3 additionally sends configuration data 603 that provisions NIDs 607 A, 607B to interconnect the provider ports) that is on the carrier network (104A-104C) and that is connected to the service provider (106A-106C) and for the user terminal (107A-107B) and set a virtual tunnel (VxLAN tunnel) between the virtual tunnel end points (NIC 607A to NIC 607B3; NIC 607A) (col. 4, lines 35-44: “system 1 that provides an operating environment for a programmable network platform that administers, at least in part, connectivity for network infrastructure 10 and active panels 12 and 14 to interconnect cages 2 and 4, in accordance with techniques described herein. In some cases, system 1 represents a cloud-based services exchange that interconnects cloud service providers (CSPs) to customers of the cloud-based services exchange at layer 3. In some aspects, system 1 represents an Ethernet exchange that interconnects customers of the Ethernet exchange”), wherein virtual tunnel end points (NIC 607A to NIC 607B3; NIC 607A) of a virtual tunnel (VxLAN tunnel) set by the network control device (3) between the user terminal (107A-107B) and the service provider (106A-106C) are set, and thus the user terminal (107A-107B) communicates with the service provider (106A-106C) via the virtual tunnel (VxLAN tunnel) (col. 20, lines 8-39: "Programmable network platform 3 provisions network infrastructure with two different example types of layer 2 virtual private networks (L2VPNs), an E-LINE network 612 and a Virtual Private LAN Service (VPLS) 614. E-LINE network 612 is a point-to-point L2VPN that in this example connects at least one provider port of NIC 607A to one provider port of NIC 607B through network infrastructure 602. E-LINE network 612 may represent or include, for instance, a provider VLAN or VxLAN, a pseudowire, another tunnel, and/or a physical connection ... programmable network platform 3 may dynamically configure active panels 606 to interconnect different customer networks of the communication facility via the infrastructure network 602.  In order to provision connectivity between respective L2 networks of customer A of cage 604A and customer B of cage 604B, in conjunction with provisioning E-LINE 612, programmable network platform 3 additionally sends configuration data 603 that provisions NIDs 607 A, 607B to interconnect the provider ports, to which E-LINE 612 is connected, to the customer ports of the NIDs 607 A, 607B to which the customer L2 networks are connected. In the illustrated example, VLAN 616 (associated with VLAN id 300) is a customer L2 network of customer A and VLAN 608 (associated with VLAN id 400) is a customer L2 network of customer B. Configuration data 603 causes NID 607A to be configured to interconnect a customer port of NIC 607A that is configured with VLAN 616 and a provider port of NIC 607A that is connected to E-LINE 612. Configuration data 603 also causes NID 607B to be configured to interconnect a customer port of NIC 607B that is configured with VLAN 35 608 and a provider port of NIC 607B that is connected to E-LINE 612. In this way, programmable network platform 3 may dynamically configure active panels 606 to interconnect different customer networks of the communication facility via the infrastructure network 602".  Note:  any interfaces in the VxLAN configuration is corresponding to virtual tunnel endpoint.  Therefore, the NIDs as configured in VLAN or VxLAN of FIGs. 14-16 are read as virtual tunnel endpoints).
Regarding claim 6, in accordance with Huey reference entirety, Huey discloses a communication system (FIG. 2) comprising: 
a user terminal (107A-107B) (col. 9, lines 8-9); 
a service provider (106A-106C) (col. 9, lines 7-8); 
a carrier network (104A-104C) (col. 9, lines 5-6) configured to connect the user terminal and the service provider to each other; and 
a network control device (3) configured to control the carrier network (104A-104C) (FIGs. 1-5 and 14-16; Programmable Network Platform 3 and col. 13, lines 15-29: "management configuration interface 312 includes a software-defined network (SDN) interface by which a SDN controller configures the active panel 208. As such, programmable network platform 3 may configure active panel 208 by issuing configuration commands either directly to the active panel 208 by way of management configuration interface 312, or indirectly to the active panel 208 via an SDN controller that manages the active panel 208 on behalf of the programmable network platform 3 … dynamically establish interconnection"), wherein the network control device (3) includes a virtual network setting unit (not shown; it is inherent there is setting function in programmable network platform 3 for doing the hereinafter discussed function) configured to set a virtual network (VxLAN) on the carrier network (104A-104C), the virtual network setting unit (not shown) includes a virtual tunnel setting unit (not shown) configured to set respective virtual tunnel end points for a point of interface (NIDs) that is on the carrier network (104A-104C) and that is connected to the service provider (106A-106C) and for the user terminal (107A-107B) and set a virtual tunnel (VxLAN tunnel) between the virtual tunnel end points (NIDs), and the user terminal (107A-107B) communicates with the service provider (106A-106C) via the virtual tunnel (VxLAN tunnel) set by the network control device (3) (col. 20, lines 8-39: "Programmable network platform 3 provisions network infrastructure with two different example types of layer 2 virtual private networks (L2VPNs), an E-LINE network 612 and a Virtual Private LAN Service (VPLS) 614. E-LINE network 612 is a point-to-point L2VPN that in this example connects at least one provider port of NIC 607A to one provider port of NIC 607B through network infrastructure 602. E-LINE network 612 may represent or include, for instance, a provider VLAN or VxLAN, a pseudowire, another tunnel, and/or a physical connection ... programmable network platform 3 may dynamically configure active panels 606 to interconnect different customer networks of the communication facility via the infrastructure network 602.  In order to provision connectivity between respective L2 networks of customer A of cage 604A and customer B of cage 604B, in conjunction with provisioning E-LINE 612, programmable network platform 3 additionally sends configuration data 603 that provisions NIDs 607 A, 607B to interconnect the provider ports, to which E-LINE 612 is connected, to the customer ports of the NIDs 607 A, 607B to which the customer L2 networks are connected. In the illustrated example, VLAN 616 (associated with VLAN id 300) is a customer L2 network of customer A and VLAN 608 (associated with VLAN id 400) is a customer L2 network of customer B. Configuration data 603 causes NID 607A to be configured to interconnect a customer port of NIC 607A that is configured with VLAN 616 and a provider port of NIC 607A that is connected to E-LINE 612. Configuration data 603 also causes NID 607B to be configured to interconnect a customer port of NIC 607B that is configured with VLAN 35 608 and a provider port of NIC 607B that is connected to E-LINE 612. In this way, programmable network platform 3 may dynamically configure active panels 606 to interconnect different customer networks of the communication facility via the infrastructure network 602".  Note:  any interfaces in the VxLAN configuration is corresponding to virtual tunnel endpoint.  Therefore, the NIDs as configured in VLAN or VxLAN of FIGs. 14-16 are read as virtual tunnel endpoints).
As per claim 7, the claim calls for a method having limitations variously and essentially mirrored functional limitations of apparatus claim 1.  Thus, it is anticipated by Huey for the same rationales applied to apparatus claim 1 as above discussed.
As per claim 8, the claim calls for a network control program having limitations variously and essentially mirrored functional limitations of apparatus claim 1/method claim 7.  Thus, it is anticipated by Huey for the same rationales applied to apparatus claim 1/method claim 7 as above discussed.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claim 1 and further limits with novel and unobvious limitations of “wherein the network control device stores a service identifier for identifying the service provider and the point of interface connected to the service provider in association with each other, the network control device stores a user identifier for identifying the user terminal and the service identifier of the service provider connected to the user terminal in association with each other, and the virtual tunnel setting unit of the network control device identifies the user terminal based on the user identifier to set one of the virtual tunnel end points for the user terminal and sets another one of the virtual tunnel end points for the point of interface associated with the service identifier of the service provider connected to the user terminal,” structurally and functionally interconnected in a manner as recited in claims 2-4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuwata (US 2015/0180673).
Kumar et al. (US 10,116,499).
Singh et al., VXLAN and EVPN for Data Center Network Transformation, IEEE, 6 pages, 2017.
Ruano, CREATION OF A VIRTUAL OVERLAY NETWORK WITH SDN AND VXLAN, Thesis, Barcelona Tech, 115 pages, June 2017.
TECHNICAL REPORT, TR-328, Virtual Business Gateway, broadband forum,  87 pages, July 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 20, 2022